DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, and 5-20 are objected to because of the following informalities:  
In claim 1, line 3 first recites “a fibrous corrugated material”, then in lines 6, 7, 8, and 11, “the corrugated material” is recited.  Examiner understands “a fibrous corrugated material” and “the corrugated material” to be the same element, based on Applicant’s specification.  However, for clarity, “a fibrous corrugated material” and “the corrugated material” should be referred to by the same name.
In claim 1, line 4 first recites “a thin, single layered, single polymer resilient sheet”, then lines 7, 9, and 10 recite “said resilient sheet” or “the resilient sheet”.  Examiner understands “a thin, single layered, single polymer resilient sheet” and “the resilient sheet” to be the same element, based on Applicant’s specification.  However, for clarity, “a thin, single layered, single polymer resilient sheet” and “the resilient sheet” should be referred to by the same name.
In claim 2, line 2, “the corrugated” is recited, which appears to be a typographical error.  Examiner is interpreting to be “the corrugated material” of claim 1, based on Applicant’s specification only describing one corrugated element.
Claims 5-20 recite “the resilient sheet” and “the corrugated material”.  However, “a thin, single layered, single polymer resilient sheet” and “a fibrous corrugated material” is positive recited in claim 1, as noted above.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoker (US 2,980,245).

	Regarding claim 1, Stoker discloses a method of manufacturing a heat-sealed packaging assembly (Fig. 6, 7, 8, 10), the method comprising:
feeding a fibrous corrugated material (Fig. 11, item 41) towards a heat sealing device (Fig. 11, item 50) (Col. 6, lines 18-44);
feeding a thin, single layered, single polymer resilient sheet (Fig. 1, item 40) towards the heat sealing device (Col. 6, lines 18-33) such that the thin, single layered, single polymer resilient sheet is between the corrugated material and the heat sealing device (Col. 6, lines 18-33) (Fig. 11, sheet 40 is fed to the heat sealing device 50 such that sheet 40 is between corrugated material 41 and heat sealing device 50);
simultaneously applying heat and pressure to said resilient sheet and the corrugated material (Col. 6, lines 18-33) using the heat sealing device to form a heat-seal directly between the resilient sheet and a fibrous outer layer of the corrugated material (Col. 1, lines 25-42), such that portions of the resilient sheet extend into and around a plurality of fibers of the fibrous outer layer and are entangled and mechanically engaged with the plurality of the fibers within the fibrous outer layer and thereby secured to the corrugated material (Col. 1, lines 25-42, the heat seal bond formed between film 41 and corrugated material 41 is a fiber-tear bond such that the bond adheres so tightly to the material that the bond cannot be broken without tearing the fibers from the material).

Regarding claim 2, Stoker discloses the method further comprising forming openings (Col. 3, lines 11-20, openings are formed when the film is not entirely sealed to the material) on the corrugated.

Regarding claim 3, Stoker discloses the method wherein the step of forming openings is performed using the heat sealing device (Col. 3, lines 11-20, openings are formed when the heat sealing device does not entirely seal the film to the material).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stoker (US 2,980,245) in view of Stanley et al (US 2014/0033654), hereinafter Stanley.

Regarding claim 4, Stoker is silent about the method wherein the resilient sheet is made of one of the following polymers: polyethylene, polyurethane, polypropylene, and polystyrene.
However, Stanley teaches a resilient sheet (Fig. 16, item 112, 122, 114, 124) is made of one of the following polymers: polyethylene (Stanley, Para. 0251), polyurethane, polypropylene, and polystyrene.
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Stoker and Stanley to modify the method of Stoker to use a resilient sheet made of polyethylene, as taught by Stanley.  A person of ordinary skill in the art would have been motivated to make such change in order to form a heat-sealed package which is inexpensive to make and does not require complex equipment (Stanley, Para. 0007).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stoker in view of Stanley further in view of Thompson et al (US 2011/0127188), hereinafter Thompson.

Regarding claim 5, Stoker is silent about the method further comprising:
pressing the heat sealing device against to the resilient sheet and the corrugated material at a temperature between about 850 0F to about 245 0F, for between about 0.5 seconds to about 15 seconds; and wherein the resilient sheet is made of polyethylene.
	However, Stanley teaches pressing the heat sealing device against to the resilient sheet and the corrugated material at a temperature between about 850 0F to about 245 0F (Stanley, Para. 0344, heat sealing device is heated to 300 F), for between about 0.5 seconds to about 15 seconds (Stanley, Para. 0344, heat sealing device is pressed for 6 seconds), wherein the resilient sheet is made of polyethylene (Stanley, Para. 0251).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Stoker and Stanley to modify the method of Stoker to use a resilient sheet made of polyethylene and the temperature and time of sealing, as taught by Stanley.  A person of ordinary skill in the art would have been motivated to make such change in order to form a heat-sealed package which is inexpensive to make and does not require complex equipment (Stanley, Para. 0007).
	
Stoker in view of Stanley is silent about pressing the heat sealing device at a pressure between about 10 lb. f/in2 to about 0.06 lb. f/in2 to form the heat-seal.
	However, Thompson teaches pressing a heat sealing device at a pressure between about 10 lb. f/in2 to about 0.06 lb. f/in2 to form the heat-seal (Thompson, Para. 0068, pressure applied for heat sealing is between 10-15psi. Examiner notes Applicant defines “about” as “about 10% of the stated number”, therefore the ranges are overlapping. Therefore Thompson teaches the claimed range with sufficient specificity as required in MPEP 2131.03).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Stoker, Stanley, and Thompson to modify the method of Stoker in view of Stanley to include the pressure range of Thompson.  A person of ordinary skill in the art at the effective filing date of the invention to make such change in order to provide a package which has been securely sealed yet also permits the user to open the package easily (Thompson, Para. 0004).

Regarding claim 13, Stoker is silent about the method further comprising:
pressing the heat sealing device against to the resilient sheet and the corrugated material at a temperature between about 900 °F to about 290 °F, for between about 0.5 seconds to about 15 seconds, and at a pressure between about 10 lb. f/in2 to about 0.065 lb. f/in2 to form the heat-seal;
wherein the resilient sheet is made of polypropylene.
	However, Stanley teaches pressing the heat sealing device against to the resilient sheet and the corrugated material at a temperature between about 900 0F to about 290 0F (Stanley, Para. 0344, heat sealing device is heated to 300 F), for between about 0.5 seconds to about 15 seconds (Stanley, Para. 0344, heat sealing device is pressed for 6 seconds), wherein the resilient sheet is made of polypropylene (Stanley, Para. 0251).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Stoker and Stanley to modify the method of Stoker to use a resilient sheet made of polypropylene and the temperature and time of sealing, as taught by Stanley.  A person of ordinary skill in the art would have been motivated to make such change in order to form a heat-sealed package which is inexpensive to make and does not require complex equipment (Stanley, Para. 0007).
Stoker in view of Stanley is silent about pressing the heat sealing device at a pressure between about 10 lb. f/in2 to about 0.065 lb. f/in2 to form the heat-seal.
	However, Thompson teaches pressing a heat sealing device at a pressure between about 10 lb. f/in2 to about 0.065 lb. f/in2 to form the heat-seal (Thompson, Para. 0068, pressure applied for heat sealing is between 10-15psi. Examiner notes Applicant defines “about” as “about 10% of the stated number”, therefore the ranges are overlapping. Therefore Thompson teaches the claimed range with sufficient specificity as required in MPEP 2131.03).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Stoker, Stanley, and Thompson to modify the method of Stoker in view of Stanley to include the pressure range of Thompson.  A person of ordinary skill in the art at the effective filing date of the invention to make such change in order to provide a package which has been securely sealed yet also permits the user to open the package easily (Thompson, Para. 0004).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stoker in view of Gossedge et al (US 4,961,513) further in view of Thompson.

Regarding claim 6, Stoker is silent about the method further comprising: pressing the heat sealing device against to the resilient sheet and the corrugated material at a temperature between about 850 0F to about 350 0F, for between about 0.5 seconds to about 5 seconds, and at a pressure between about 10 lb. f/in2 to about 1.5 lb. f/in2 to form the heat-seal; and wherein the resilient sheet is made of polyethylene.
However, Gossedge teaches pressing the heat sealing device against to the resilient sheet and the material at a temperature between about 850 0F to about 350 0F (Gossedge, Col. 6, lines 1-13, head is heated to 250 C, which is 482 F), for between about 0.5 seconds to about 5 seconds (Gossedge, Col. 6, lines 44-51, head applied for 1 second), and wherein the resilient sheet is made of polyethylene (Gossedge, Col. 1, lines 9-25).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Stoker and Gossedge to modify the method of Stoker to use a resilient sheet made of polyethylene and the temperature and time of sealing, as taught by Gossedge.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a sealed package with a combination of mechanical robustness with ease and reliability of opening (Gossedge, Col. 5, lines 10-16).

Stoker in view of Gossedge is silent about pressing the heat sealing device at a pressure between about 10 lb. f/in2 to about 1.5 lb. f/in2 to form the heat-seal.
However, Thompson teaches pressing a heat sealing device at a pressure between about 10 lb. f/in2 to about 0.065 lb. f/in2 to form the heat-seal (Thompson, Para. 0068, pressure applied for heat sealing is between 10-15psi. Examiner notes Applicant defines “about” as “about 10% of the stated number”, therefore the ranges are overlapping. Therefore Thompson teaches the claimed range with sufficient specificity as required in MPEP 2131.03).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Stoker, Gossedge, and Thompson to modify the method of Stoker in view of Gossedge to include the pressure range of Thompson.  A person of ordinary skill in the art at the effective filing date of the invention to make such change in order to provide a package which has been securely sealed yet also permits the user to open the package easily (Thompson, Para. 0004).


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stoker in view of Stanley further in view of Thompson further in view of Ridgeway (US 2011/0240515).

Regarding claim 9, Stoker is silent about the method further comprising: pressing the heat sealing device against to the resilient sheet and the corrugated material at a temperature between about 800 °F to about 225 °F, for between about 0.5 seconds to about 15 seconds, and at a pressure between about 10 lb. f/in2 to about 0.5 lb. f/in2 to form the heat-seal, and wherein the resilient sheet is made of polyurethane.
However, Stanley teaches pressing the heat sealing device against to the resilient sheet and the corrugated material at a temperature between about 800 0F to about 225 0F (Stanley, Para. 0344, heat sealing device is heated to 300 F), for between about 0.5 seconds to about 15 seconds (Stanley, Para. 0344, heat sealing device is pressed for 6 seconds).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Stoker and Stanley to modify the method of Stoker to incorporate the temperature and time of sealing, as taught by Stanley.  A person of ordinary skill in the art would have been motivated to make such change in order to form a heat-sealed package which is inexpensive to make and does not require complex equipment (Stanley, Para. 0007).
	 
Stoker in view of Stanley is silent about pressing the heat sealing device at a pressure between about 10 lb. f/in2 to about 0.5 lb. f/in2 to form the heat-seal.
	However, Thompson teaches pressing a heat sealing device at a pressure between about 10 lb. f/in2 to about 0.06 lb. f/in2 to form the heat-seal (Thompson, Para. 0068, pressure applied for heat sealing is between 10-15psi. Examiner notes Applicant defines “about” as “about 10% of the stated number”, therefore the ranges are overlapping. Therefore Thompson teaches the claimed range with sufficient specificity as required in MPEP 2131.03).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Stoker, Stanley, and Thompson to modify the method of Stoker in view of Stanley to include the pressure range of Thompson.  A person of ordinary skill in the art at the effective filing date of the invention to make such change in order to provide a package which has been securely sealed yet also permits the user to open the package easily (Thompson, Para. 0004).

	Stoker in view of Stanley further in view of Thompson is silent about the resilient sheet is made of polyurethane.
	However, Ridgeway teaches a resilient sheet made of polyurethane (Ridgeway, Para. 0056).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Stoker, Stanley, Thompson, and Ridgeway to modify the method of Stoker in view of Stanley further in view of Thompson to make the resilient sheet of polyurethane as taught by Ridgeway.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a resilient sheet which has desirable elastomeric, puncture resistance, temperature resistance, and tackiness characteristics (Ridgeway, Para. 0057).

Regarding claim 10, Stoker is silent about the method further comprising: pressing the heat sealing device against to the resilient sheet and the corrugated material at a temperature between about 800 °F to about 300 °F, for between about 0.5 seconds to about 7 seconds, and at a pressure between about 10 lb. f/in2 to about 1.5 lb. f/in2 to form the heat-seal; and wherein the resilient sheet is made of polyurethane.
However, Stanley teaches pressing the heat sealing device against to the resilient sheet and the corrugated material at a temperature between about 800 0F to about 300 0F (Stanley, Para. 0344, heat sealing device is heated to 300 F), for between about 0.5 seconds to about 7 seconds (Stanley, Para. 0344, heat sealing device is pressed for 6 seconds).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Stoker and Stanley to modify the method of Stoker to incorporate the temperature and time of sealing, as taught by Stanley.  A person of ordinary skill in the art would have been motivated to make such change in order to form a heat-sealed package which is inexpensive to make and does not require complex equipment (Stanley, Para. 0007).
	 
Stoker in view of Stanley is silent about pressing the heat sealing device at a pressure between about 10 lb. f/in2 to about 1.5 lb. f/in2 to form the heat-seal.
	However, Thompson teaches pressing a heat sealing device at a pressure between about 10 lb. f/in2 to about 1.5 lb. f/in2 to form the heat-seal (Thompson, Para. 0068, pressure applied for heat sealing is between 10-15psi. Examiner notes Applicant defines “about” as “about 10% of the stated number”, therefore the ranges are overlapping. Therefore Thompson teaches the claimed range with sufficient specificity as required in MPEP 2131.03).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Stoker, Stanley, and Thompson to modify the method of Stoker in view of Stanley to include the pressure range of Thompson.  A person of ordinary skill in the art at the effective filing date of the invention to make such change in order to provide a package which has been securely sealed yet also permits the user to open the package easily (Thompson, Para. 0004).

	Stoker in view of Stanley further in view of Thompson is silent about the resilient sheet is made of polyurethane.
	However, Ridgeway teaches a resilient sheet made of polyurethane (Ridgeway, Para. 0056).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Stoker, Stanley, Thompson, and Ridgeway to modify the method of Stoker in view of Stanley further in view of Thompson to make the resilient sheet of polyurethane as taught by Ridgeway.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a resilient sheet which has desirable elastomeric, puncture resistance, temperature resistance, and tackiness characteristics (Ridgeway, Para. 0057).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stoker in view of Gossedge further in view of Thompson further in view of Stanley.

Regarding claim 14, Stoker is silent about the method further comprising:
pressing the heat sealing device against to the resilient sheet and the corrugated material at a temperature between about 900 °F to about 400 °F, for between about 0.5 seconds to about 5 seconds, and at a pressure between about 10 lb. f/in2 to about 1.5 lb. f/in2 to form the heat-seal; and wherein the resilient sheet is made of polypropylene.
However, Gossedge teaches pressing the heat sealing device against to the resilient sheet and the material at a temperature between about 900 0F to about 400 0F (Gossedge, Col. 6, lines 1-13, head is heated to 250 C, which is 482 F), for between about 0.5 seconds to about 5 seconds (Gossedge, Col. 6, lines 44-51, head applied for 1 second), and wherein the resilient sheet is made of polyethylene (Gossedge, Col. 1, lines 9-25).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Stoker and Gossedge to modify the method of Stoker to use a resilient sheet made of polyethylene and the temperature and time of sealing, as taught by Gossedge.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a sealed package with a combination of mechanical robustness with ease and reliability of opening (Gossedge, Col. 5, lines 10-16).

Stoker in view of Gossedge is silent about pressing the heat sealing device at a pressure between about 10 lb. f/in2 to about 1.5 lb. f/in2 to form the heat-seal.
However, Thompson teaches pressing a heat sealing device at a pressure between about 10 lb. f/in2 to about 0.065 lb. f/in2 to form the heat-seal (Thompson, Para. 0068, pressure applied for heat sealing is between 10-15psi. Examiner notes Applicant defines “about” as “about 10% of the stated number”, therefore the ranges are overlapping. Therefore Thompson teaches the claimed range with sufficient specificity as required in MPEP 2131.03).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Stoker, Gossedge, and Thompson to modify the method of Stoker in view of Gossedge to include the pressure range of Thompson.  A person of ordinary skill in the art at the effective filing date of the invention to make such change in order to provide a package which has been securely sealed yet also permits the user to open the package easily (Thompson, Para. 0004).

Stoker in view of Gossedge further in view of Thompson is silent about the resilient sheet is made of polypropylene.
	However, Stanley teaches a resilient sheet made of polypropylene (Saitou, Para. 0056).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Stoker, Gossedge, Thompson, and Stanley to modify the method of Stoker in view of Gossedge further in view of Thompson to make the resilient sheet of polypropylene as taught by Stanley.  A person of ordinary skill in the art would have been motivated to make such change in order to form a heat-sealed package which is inexpensive to make and does not require complex equipment (Stanley, Para. 0007).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stoker in view of Stanley further in view of Thompson further in view of Saiton et al (US 2006/0213803).

Regarding claim 17, Stoker is silent about the method further comprising: pressing the heat sealing device against to the resilient sheet and the corrugated material at a temperature between about 900 °F to about 300 °F, for between about 0.5 seconds to about 15 seconds, and at a pressure between about 10 lb. f/in2 to about 0.065 lb. f/in2 to form the heat-seal; and wherein the resilient sheet is made of polystyrene.
However, Stanley teaches pressing the heat sealing device against to the resilient sheet and the corrugated material at a temperature between about 900 0F to about 300 0F (Stanley, Para. 0344, heat sealing device is heated to 300 F), for between about 0.5 seconds to about 15 seconds (Stanley, Para. 0344, heat sealing device is pressed for 6 seconds).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Stoker and Stanley to modify the method of Stoker to incorporate the temperature and time of sealing, as taught by Stanley.  A person of ordinary skill in the art would have been motivated to make such change in order to form a heat-sealed package which is inexpensive to make and does not require complex equipment (Stanley, Para. 0007).
	 
Stoker in view of Stanley is silent about pressing the heat sealing device at a pressure between about 10 lb. f/in2 to about 0.065 lb. f/in2 to form the heat-seal.
	However, Thompson teaches pressing a heat sealing device at a pressure between about 10 lb. f/in2 to about 0.065 lb. f/in2 to form the heat-seal (Thompson, Para. 0068, pressure applied for heat sealing is between 10-15psi. Examiner notes Applicant defines “about” as “about 10% of the stated number”, therefore the ranges are overlapping. Therefore Thompson teaches the claimed range with sufficient specificity as required in MPEP 2131.03).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Stoker, Stanley, and Thompson to modify the method of Stoker in view of Stanley to include the pressure range of Thompson.  A person of ordinary skill in the art at the effective filing date of the invention to make such change in order to provide a package which has been securely sealed yet also permits the user to open the package easily (Thompson, Para. 0004).

	Stoker in view of Stanley further in view of Thompson is silent about the resilient sheet is made of polystyrene.
	However, Saitou teaches a resilient sheet made of polystyrene (Saitou, Para. 0056).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Stoker, Stanley, Thompson, and Saitou to modify the method of Stoker in view of Stanley further in view of Thompson to make the resilient sheet of polystyrene as taught by Saitou.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a resilient sheet which has sufficient elasticity to support the package during transport (Saitou, Para. 0064).

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Stoker in view of Gossedge further in view of Thompson further in view of Saiton et al (US 2006/0213803).

Regarding claim 18, Stoker is silent about the method further comprising:
pressing the heat sealing device against to the resilient sheet and the corrugated material at a temperature between about 900 °F to about 425 °F, for between about 0.5 seconds to about 5 seconds, and at a pressure between about 10 lb. f/in2 to about 1.5 lb. f/in2 to form the heat-seal; and
wherein the resilient sheet is made of polystyrene.
However, Gossedge teaches pressing the heat sealing device against to the resilient sheet and the material at a temperature between about 900 0F to about 425 0F (Gossedge, Col. 6, lines 1-13, head is heated to 250 C, which is 482 F), for between about 0.5 seconds to about 5 seconds (Gossedge, Col. 6, lines 44-51, head applied for 1 second), and wherein the resilient sheet is made of polyethylene (Gossedge, Col. 1, lines 9-25).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Stoker and Gossedge to modify the method of Stoker to use a resilient sheet made of polyethylene and the temperature and time of sealing, as taught by Gossedge.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a sealed package with a combination of mechanical robustness with ease and reliability of opening (Gossedge, Col. 5, lines 10-16).

Stoker in view of Gossedge is silent about pressing the heat sealing device at a pressure between about 10 lb. f/in2 to about 1.5 lb. f/in2 to form the heat-seal.
However, Thompson teaches pressing a heat sealing device at a pressure between about 10 lb. f/in2 to about 0.065 lb. f/in2 to form the heat-seal (Thompson, Para. 0068, pressure applied for heat sealing is between 10-15psi. Examiner notes Applicant defines “about” as “about 10% of the stated number”, therefore the ranges are overlapping. Therefore Thompson teaches the claimed range with sufficient specificity as required in MPEP 2131.03).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Stoker, Gossedge, and Thompson to modify the method of Stoker in view of Gossedge to include the pressure range of Thompson.  A person of ordinary skill in the art at the effective filing date of the invention to make such change in order to provide a package which has been securely sealed yet also permits the user to open the package easily (Thompson, Para. 0004).

Stoker in view of Gossedge further in view of Thompson is silent about the resilient sheet is made of polystyrene.
	However, Saitou teaches a resilient sheet made of polystyrene (Saitou, Para. 0056).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Stoker, Gossedge, Thompson, and Saitou to modify the method of Stoker in view of Gossedge further in view of Thompson to make the resilient sheet of polystyrene as taught by Saitou.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a resilient sheet which has sufficient elasticity to support the package during transport (Saitou, Para. 0064).

Allowable Subject Matter
Claims 7-8, 11-12, 15-16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the prior art of record fails to disclose, teach, or fairly suggest a method of manufacturing a heat-sealed packaging assembly comprising pressing a heat sealing device against a resilient sheet and corrugated material at a temperature between about 850 °F to about 650 °F.  The prior art of record that comes closest to teaching these limitations is Gossedge et al (US 4,961,513).  Gossedge teaches a method of manufacturing a heat-sealed packaging assembly comprising pressing a heat sealing device against a resilient sheet and corrugated material at a temperature up to 482°F.  However, Gossedge fails to teach a temperature range of about 850 °F to about 650 °F.  Applicant has provided criticality for the claimed range by stating a material and corresponding seal temperature, time, and pressure values which provide acceptable sealing results (see the table on page 34 of Applicant’s specification).  The claimed temperature ranges cannot be achieved through low-level experimentation because Gossedge does not identify a temperature range which comes close to the claimed temperature range nor does Gossedge provide a motivation for arriving at the claimed temperature range.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness and would result in impermissible hindsight.

Regarding claim 8 and claim 12, the prior art of record fails to disclose, teach, or fairly suggest a method of manufacturing a heat-sealed packaging assembly comprising pressing a heat sealing device against a resilient sheet and corrugated material at a temperature between about 850 °F.  The prior art of record that comes closest to teaching these limitations is Gossedge et al (US 4,961,513).  Gossedge teaches a method of manufacturing a heat-sealed packaging assembly comprising pressing a heat sealing device against a resilient sheet and corrugated material at a temperature up to 482°F.  However, Gossedge fails to teach a temperature range of about 850 °F.  Applicant has provided criticality for the claimed range by stating a material and corresponding seal temperature, time, and pressure values which provide acceptable sealing results (see the table on page 34 of Applicant’s specification).  The claimed temperature ranges cannot be achieved through low-level experimentation because Gossedge does not identify a temperature range which comes close to the claimed temperature range nor does Gossedge provide a motivation for arriving at the claimed temperature range.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness and would result in impermissible hindsight.

Regarding claim 11, the prior art of record fails to disclose, teach, or fairly suggest a method of manufacturing a heat-sealed packaging assembly comprising pressing a heat sealing device against a resilient sheet and corrugated material at a temperature between about 800 °F to about 550 °F.  The prior art of record that comes closest to teaching these limitations is Gossedge et al (US 4,961,513).  Gossedge teaches a method of manufacturing a heat-sealed packaging assembly comprising pressing a heat sealing device against a resilient sheet and corrugated material at a temperature up to 482°F.  However, Gossedge fails to teach a temperature range of about 800 °F to about 550 °F.  Applicant has provided criticality for the claimed range by stating a material and corresponding seal temperature, time, and pressure values which provide acceptable sealing results (see the table on page 34 of Applicant’s specification).  The claimed temperature ranges cannot be achieved through low-level experimentation because Gossedge does not identify a temperature range which comes close to the claimed temperature range nor does Gossedge provide a motivation for arriving at the claimed temperature range.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness and would result in impermissible hindsight.

Regarding claim 15, the prior art of record fails to disclose, teach, or fairly suggest a method of manufacturing a heat-sealed packaging assembly comprising pressing a heat sealing device against a resilient sheet and corrugated material at a temperature between about 900 °F to about 750 °F.  The prior art of record that comes closest to teaching these limitations is Gossedge et al (US 4,961,513).  Gossedge teaches a method of manufacturing a heat-sealed packaging assembly comprising pressing a heat sealing device against a resilient sheet and corrugated material at a temperature up to 482°F.  However, Gossedge fails to teach a temperature range of about 900 °F to about 750 °F.  Applicant has provided criticality for the claimed range by stating a material and corresponding seal temperature, time, and pressure values which provide acceptable sealing results (see the table on page 34 of Applicant’s specification).  The claimed temperature ranges cannot be achieved through low-level experimentation because Gossedge does not identify a temperature range which comes close to the claimed temperature range nor does Gossedge provide a motivation for arriving at the claimed temperature range.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness and would result in impermissible hindsight.

Regarding claim 16 and claim 20, the prior art of record fails to disclose, teach, or fairly suggest a method of manufacturing a heat-sealed packaging assembly comprising pressing a heat sealing device against a resilient sheet and corrugated material at a temperature between about 900 °F.  The prior art of record that comes closest to teaching these limitations is Gossedge et al (US 4,961,513).  Gossedge teaches a method of manufacturing a heat-sealed packaging assembly comprising pressing a heat sealing device against a resilient sheet and corrugated material at a temperature up to 482°F.  However, Gossedge fails to teach a temperature range of about 900 °F.  Applicant has provided criticality for the claimed range by stating a material and corresponding seal temperature, time, and pressure values which provide acceptable sealing results (see the table on page 34 of Applicant’s specification).  The claimed temperature ranges cannot be achieved through low-level experimentation because Gossedge does not identify a temperature range which comes close to the claimed temperature range nor does Gossedge provide a motivation for arriving at the claimed temperature range.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness and would result in impermissible hindsight.

Regarding claim 19, the prior art of record fails to disclose, teach, or fairly suggest a method of manufacturing a heat-sealed packaging assembly comprising pressing a heat sealing device against a resilient sheet and corrugated material at a temperature between about 900 °F to about 800 °F.  The prior art of record that comes closest to teaching these limitations is Gossedge et al (US 4,961,513).  Gossedge teaches a method of manufacturing a heat-sealed packaging assembly comprising pressing a heat sealing device against a resilient sheet and corrugated material at a temperature up to 482°F.  However, Gossedge fails to teach a temperature range of about 900 °F to about 800 °F.  Applicant has provided criticality for the claimed range by stating a material and corresponding seal temperature, time, and pressure values which provide acceptable sealing results (see the table on page 34 of Applicant’s specification).  The claimed temperature ranges cannot be achieved through low-level experimentation because Gossedge does not identify a temperature range which comes close to the claimed temperature range nor does Gossedge provide a motivation for arriving at the claimed temperature range.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness and would result in impermissible hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731